Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
The rejection of claim 41 under 35 U.S.C. 112(d) is withdrawn per claim cancellation. 
The rejection of claims 55 and 57 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The new abstract submitted 11/15/2021 has been considered. 
Claims 40, 42, 47, 49-51, 55, 59 have been amended.
Claim 60 has been newly added.
Claims 41, 43-44, 52-54, 56, 58 are cancelled claims.
Claims 40, 42, 45-51, 55, 57, 59, 60 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Coussement et al. (US 5,659,028) discloses branched fructooligosaccharides comprising 2-15 fructose units in the linear chain and 1-10 fructose units in the branched chains. The branched fructan composition is produced by the enzymatic hydrolysis of cabbage tree fructans using endo-inulase. However, 
	The presently claimed composition comprises branched fructan molecules derived from high sugar grasses of specific cultivars. The branched fructan molecules are produced by enzymatic hydrolysis using an endo-hydrolase. The branched fructan molecules have a molecular weight in the range 0.3-3 kDa wherein at least 50% of the branched fructan molecules present in the composition have a molecular weight between 0.48 -1.9 kDa. A method of producing the composition comprising said branched fructan molecules is also claimed.  
	Claims 40, 42, 45-51, 55, 57, 59, 60 are novel and non-obvious. Claims 40, 42, 45-51, 55, 57, 59, 60 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAMID R BADR/Primary Examiner, Art Unit 1791